DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 12 April 2022 is acknowledged.

Claim Objections
Claim 1 is objected to because it does not include an “and”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 includes “identifying culture and case settings”. The specification does not disclose any details about this limitation. More specifically, pars. 79-81, 634, 648, 661, 681, 718, 886 of the published specification refer to “culture and case settings” but they do not provide any details, descriptions, definitions, or examples of “culture and case settings”. Par. 79 includes “Culture and Case Settings 213 [in fig. 2] illustrates that case folding and normalization can be configured for sorting and hashing requirements.” It is not clear what this means and no such thing is illustrated or described anywhere in the specification. This language would not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Par. 81 includes “In one embodiment, the default value of Culture and Case Settings 213 is culture invariant and case insensitive. In another embodiment, other cultures and case sensitivity could be set. Those skilled in the art will appreciate that Culture and Case Settings 213 will impact hashing and sorting.” Examiner respectfully disagrees. This portion of the specification, along with all others, does not convey what culture and case settings are, much less provide details, descriptions, definitions, or examples thereof; thus, due at least to insufficient amount of direction provided by the inventor, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. See MPEP 2164. All respective dependent claims are likewise rejected. 
Claim 1 includes “case folding and normalization computation.” The specification does not disclose any details about this limitation. More specifically, pars. 78-80 of the published specification refer to case folding and normalization but they do not provide any details, descriptions, definitions, or examples of “case folding and normalization computation”. The specification and claims fail to define, describe and exemplify what is being normalized, how it is being normalized, and what the case folding and normalization computation is. Furthermore, the specification and claims fail to define, describe and exemplify how all this is done utilizing the culture and case settings. Original claims 3 and 4 appear to further limit or define “case folding and normalization computation” but they do so by using this exact phrase as part of the claim limitation with no additional insight. Thus, due at least to insufficient amount of direction provided by the inventor, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. See MPEP 2164. All respective dependent claims are likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes “identifying culture and case settings” and “case folding and normalization computation”. It is not clear what these phrases mean. Examiner is unable to determine the metes and bounds of the claimed invention based on the claims and specification. All respective dependent claims are likewise rejected. 
Claim 1 includes “each key-value pair” and “the sort settings”. There is insufficient antecedent basis for these limitations in the claim.  All respective dependent claims are likewise rejected.
Claim 1 includes the step of “sorting settings”. It is not clear what settings are being sorted and why. All respective dependent claims are likewise rejected.
Claim 2 includes “configuring by default settings or, configuring by the system external to the method or, configuring by optional parameters passed to the method.” There is insufficient antecedent basis for “the system external to the method”. Additionally, it is not clear what is being configured. Also, what does it mean to pass something to the method? Claim 5 is likewise rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The language of claim 3 is within the scope of the third limitation of claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-5 are rejected under 35 U.S.C. 101.  The specification does not provide any support for implementing the steps of method claims 1-5 in hardware. The specification makes it clear that every claimed limitation is embodied in software; for example, paragraph 76 includes “The present disclosure establishes an algorithm…” and paragraph 77 includes “FIG. 2 illustrates Context Identifier Algorithm …” which corresponds to the preamble of claim 1 that recites “A method for generating a context identifier”. This means that the claimed method is an algorithm. Any claim whose limitations are either explicitly claimed as being implemented in software, or could be reasonably interpreted as being implemented in software, must be claimed in combination with an appropriate medium to establish a statutory category of invention and enable any functionality to be realized in order for the claimed subject matter to be statutory under the provisions of 35 U.S.C. § 101.
	Claim 1-5 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method of claims 1-5 is directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-5, there are no limitations that recite additional elements.
In claim 1, limitations reciting the abstract idea are as follows:
	identifying one or more key-value string pairs (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about one key-value string pair. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
	identifying culture and case settings (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about some settings. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
	for each key-value pair, case folding and normalization computation of the key string and value string in the key-value pair utilizing the culture and case settings (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about “case folding and normalizing” a key value pair using some settings. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
	sorting settings (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about settings being sorted. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
	sorting of the key-value pairs utilizing the sort settings (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about arranging or organizing a key value pair. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
	computation of a Merkle Root of the key-value pairs; conversion of the Merkle Root to a hexadecimal; returning the hexadecimal as the context identifier (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about a hexadecimal value of a root of a tree corresponding to a key-value pair. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. There are no additional elements in the claims. All claim limitations fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements and thus nothing in the claims can amount to significantly more than the judicial exception. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application with nothing that adds significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No.: 20050114666 A1, hereinafter Sudia.

As per claim 1, Sudia discloses A method for generating a context identifier, the method comprising: 
identifying one or more key-value string pairs (pars. 65-66, 231); 
identifying culture and case settings (see above mapping including at least par. 87, 92, 110, 111, 241); 
for each key-value pair, case folding and normalization computation of the key string and value string in the key-value pair utilizing the culture and case settings (see rejection of previous limitations); 
sorting settings (pars. 219, 223-224, 231); 
sorting of the key-value pairs utilizing the sort settings (pars. 219, 223-224, 231; claim interpretation note: the claim encompasses having exactly one key-value pair and thus a sort of just one results in the same); 
computation of a Merkle Root of the key-value pairs (see at least pars. 223-224); 
conversion of the Merkle Root to a hexadecimal (see at least pars. 85, 212, 223-224); 
returning the hexadecimal as the context identifier (see at least pars. 85, 205-206, 212, 223-224).

As per claim 2, Sudia discloses the culture and case settings of claim 1, further comprising: configuring by default settings or, configuring by the system external to the method or, configuring by optional parameters passed to the method (pars. 65-66, 231).

As per claim 3, Sudia discloses the case folding and normalization computation of claim 1, further comprising: for each key-value pair, case folding and normalization computation of the value string in the key-value pair utilizing culture and case settings (see rejection of claim 1 – this claim does not further narrow the subject matter recited in claim 1). 

As per claim 4, Sudia discloses the case folding and normalization computation of claim 1, further comprising: for each key-value pair, case folding and normalization computation of the value string in the key-value pair utilizing culture and case settings (see rejection of claim 1 including at least par. 87, 92, 110, 111, 241), the value string of the key-value pair is hashed, the hash is converted to hexadecimal, the hexadecimal is assigned to the key string of the key-value pair (see at least pars. 85, 212, 223-224).

As per claim 5, Sudia discloses The sort settings of claim 1, further comprising: configuring by default settings or, configuring by the system external to the method or, configuring by optional parameters passed to the method (pars. 65-66, 231).


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
20170185581
Pars. 62-80
Classifier based emoji suggestion 
20180336184
Abstract
Emoji word sense disambiguation
20190050774
Pars. 47-57
Context identifiers and emojis
10754502
Col. 7, lines 10-27
Contextual Notifications for User Avatars or Other 3D Objects

WO2021113534
Pages 235-237
International application search report 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED H HASAN/Primary Examiner, Art Unit 2154